           Case 1:18-cr-00554-ALC Document 25 Filed 03/08/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
UNITED STATES OF AMERICA,

                                                                  18-CR-554 (ALC)
                      - against -
                                                                  ORDER DENYING
                                                                  COMPASSIONATE RELEASE

LEOM KOLMNELA,

                           Defendant.
--------------------------------------------------------------X


ANDREW L. CARTER, JR., United States District Judge:


                                            BACKGROUND

        On December 6, 2019, I sentenced Mr. Kolmnela to 10 years custody, related to his role
in a conspiracy to possess with intent to distribute over five kilograms of cocaine and the
exportation of approximately 30 kilograms of methamphetamine. Prior to his arrest, he and his
wife owned several businesses, real estate properties and assets. At the time Kolmnela
committed the offense, he was at least 45 years old.

        On October 6, 2020, Kolmnela made an administrative request for compassionate release;
the facility administrator denied it on October 28, 2020. On January 5, 2021, Kolmnela filed this
motion for compassionate release.

        The government responded on January 11, 2021; Kolmnela filed his reply on January 28.

        The government opposes Kolmnela’s compassionate release motion, claiming that he
hasn’t demonstrated extraordinary and compelling reasons and that the factors listed in ​18 U.S.C.
§ 3553(a)​ counsel against release.
             Case 1:18-cr-00554-ALC Document 25 Filed 03/08/21 Page 2 of 3




                                         DISCUSSION


        A)      LEGAL STANDARDS


        A defendant may make a motion for compassionate release to a district court only “after
the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of
Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of
such a request by the warden of the defendant’s facility, whichever is earlier.” ​18 U.S.C. §
3582.(c)(1)(A)(i)​.

       If the defendant has exhausted all administrative rights, “A court may reduce the term of
imprisonment, after considering the factors set forth in ​18 U.S.C. § 3553 (a)​ to the extent they
are applicable, if it finds that extraordinary and compelling circumstances warrant such a
reduction... ” ​18 U.S.C. § 3582.(c)(1)(A)​.1​


        B)      ANALYSIS

        The parties agree that Kolmnela has exhausted his administrative remedies.

        Kolmnela claims that his extraordinary family circumstances and health concerns
establish extraordinary and compelling reasons justifying his release. Assuming this is true, the
factors listed in ​18 U.S.C. § 3553(a)​ counsel against release. At the age of 45, he chose to
engage in serious criminal conduct despite other economic opportunities available to him. There
was—and is—a strong need to provide general and specific deterrence in this case. The motion
is denied.




1
  Although ​3582​ also requires that any sentence reduction be consistent with applicable policy statements
issued by the Sentencing Commision​, the Second Circuit has held that “district courts have
discretion to consider the full slate of extraordinary and compelling reasons that an imprisoned
person may bring before [the court] in motions for compassionate release.” and that “neither
Application Note 1(D), nor anything else in the now-outdated version of Guideline § 1B1,13,
limits the district court’s discretion.” 976 F.3d 228, 2020 WL 5739712, at *7.
       Case 1:18-cr-00554-ALC Document 25 Filed 03/08/21 Page 3 of 3




SO ORDERED.

Dated: March 8, 2021
      New York, New York

                                               /s/ Andrew L. Carter, Jr.
                                              ANDREW L. CARTER, JR.
                                              United States District Judge
